Plaintiff sued defendant William Bolles in assumpsit. A writ of garnishment issued to Fidelity  Guaranty Fire Corporation. It disclosed liability for loss Under an insurance policy. Dorothy Bolles, wife of defendant William Bolles, intervened and claimed the fund in controversy. The trial court sustained her claim. Plaintiff appeals. Defendant William Bolles owned land in Monroe county. He desired to plat and sell it. To carry out his plan, the property was deeded to the Commerce Guardian Trust  Savings Bank of Toledo, Ohio, in trust. Subsequently a new trustee was appointed. Dorothy Bolles, wife of William Bolles, the principal defendant, bought a lot from the trust company and built a house thereon. She sold this house and lot on land contract to George D. and Jeanette T. Wuerfel. The Wuerfels defaulted in payments to be made on the contract. Notice of forfeiture of land contract was given. Before Dorothy Bolles recovered possession of the premises, the house burned. The land contract purchasers had insured the house and contents in Fidelity  Guaranty Fire Corporation, loss, if any, payable to Dorothy B. Bolles, George D. Wuerfel, and Jeanette Wuerfel, as their interest might appear. Defendant *Page 243 
William Bolles joined with the insured in making proof of loss under the policy. He verbally claimed the lot was deeded by him to the trust company by mistake. His signature was included on the proof of loss by the adjuster for the insurance company to shut him off from making any claim under the policy. After the adjustment, plaintiff sued William Bolles and garnisheed the insurance company. The trial court held the proceeds of the insurance policy belonged to Dorothy B. Bolles and George D. Wuerfel and Jeanette Wuerfel his wife, that William Bolles had no insurable interest in the property, and plaintiff was not entitled to recover in the garnishment proceedings. We think the trial court was correct.
Judgment affirmed, with costs.
McDONALD, C.J., and CLARK, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.